Title: From Thomas Jefferson to Jacob Hollingsworth, 22 November 1792
From: Jefferson, Thomas
To: Hollingsworth, Jacob



Sir
Philadelphia Nov. 22. 1792.

I have duly received your favor of the 18th. and am really concerned that the person you had mentioned to me will not undertake my business, because from your account of him I think he would have suited me, as, tho the chief of my business would be that of a farmer, yet it involves in a small degree a variety of other things. Perhaps a reasonable augmentation of price might induce him: if so and you will be so good as to let me know what advance of wages would be, I will immediately say whether it would suit me to give them. If he will not go, I must renew my request to you to recommend a proper person to me, of your neighborhood, known to yourself, and who will go for reasonable wages. I am anxious to provide myself from your neighborhood because the degree of farming there practised is exactly that which I think would be adopted in my possessions, and because the labour with you being chiefly by Negroes, your people of course understand the method of managing that kind of laborer. I beg you to excuse the trouble I give you, which I would not do, were I able otherwise to procure such a person as I describe. I am with esteem, Sir your humble servt

Th: Jefferson

